Filed 2/28/22 In re K.M. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re K.M., a Person Coming Under                                      B312481
the Juvenile Court Law.

LOS ANGELES COUNTY                                                     (Los Angeles County
DEPARTMENT OF CHILDREN                                                 Super. Ct. No. 18CCJP05627B)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

KIMBERLY M.,

         Defendant and Appellant.

      APPEAL from findings and orders of the Superior Court of
Los Angeles County. Mary E. Kelly, Judge. Affirmed.
      Niti Gupta for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.

                             ___________________________
                        INTRODUCTION
      Kimberly M. (Mother) appeals from the juvenile court’s
jurisdictional findings and dispositional orders made on March 8,
March 12, April 9, April 26, and April 27, 2021.
      Mother’s sole argument on appeal is that reversal is
warranted because the juvenile court failed to satisfy the initial
inquiry requirements under the Indian Child Welfare Act of 1978
(ICWA) (25 U.S.C. § 1901 et seq.) and related California law
(Welf. & Inst. Code, § 224 et seq.)1 because it and the Los Angeles
County Department of Children and Family Services (DCFS)
never questioned minor K.M.’s maternal grandmother
(Grandmother) as to her Indian ancestry.
      We find that the juvenile court erred in determining that
ICWA did not apply without DCFS questioning Grandmother,
but that the error was harmless because Grandmother denied
Indian ancestry in a previous dependency proceeding involving
K.M. Accordingly, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND2
      Because the alleged failure to comply with the inquiry
requirements of ICWA and related California law is the sole basis
for Mother’s appeal, we recite only those facts pertinent to this
claim. We first review DCFS’s unopposed request for judicial
notice to determine which facts we may consider.




1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

2     We state the facts in the manner most favorable to the
juvenile court’s order. (In re D.S. (2020) 46 Cal.App.5th 1041,
1046 (D.S.).)



                                 2
I.     Request for Judicial Notice
       DCFS requests that we take judicial notice of a document
titled “Jurisdiction/Disposition Report,” which was filed with the
juvenile court in November 2018 in the first dependency
proceeding involving K.M. Mother filed a letter brief stating that
she does not oppose this request.
       We find judicial notice proper. The report is part of a state
court record. (Evid. Code, § 452, subd. (d).) Moreover, the
juvenile court in this case took judicial notice of K.M.’s prior
dependency case. (Evid. Code, § 459, subd. (a).) Accordingly,
we take notice of the Jurisdiction/Disposition Report filed in
November 2018 for the evidence it contains that DCFS asked
Grandmother whether she had any Indian ancestry and she
answered in the negative.
II.    Prior Dependency Proceedings
       In 2018, a juvenile court held K.M. a dependent due to
general neglect by both parents. In 2019, the court granted joint
legal custody to both of K.M.’s parents, but gave sole physical
custody to K.M.’s father.
       During those proceedings, a DCFS social worker asked
Grandmother whether she had any Indian ancestry, and she said
that she did not.
III. Active Dependency Proceedings
       In December 2020, DCFS filed an original petition under
section 300, subdivision (b)(1). DCFS placed K.M. under
Grandmother’s care.
       In October and November 2020, in interviews with DCFS,
K.M.’s parents denied Indian ancestry.




                                 3
        On December 16, 2020, the juvenile court held a detention
hearing. At that hearing, the juvenile court found that ICWA did
not apply to K.M. The juvenile court then ordered K.M. detained
from both parents.
        In February 2021, K.M.’s parents again denied any Indian
ancestry when interviewed by DCFS.
        The juvenile court held a jurisdiction hearing on March 8,
2021, and held K.M. a dependent under section 300, subdivision
(b)(1).
        On March 12, April 9, and April 26, the court continued the
disposition hearing to subsequent dates.
        On April 27, 2021, the court held a contested disposition
hearing and removed K.M. from his parents’ custody under
section 361, subdivision (c)(1). In making this determination, the
juvenile court explicitly took judicial notice of the 2018
dependency proceeding involving K.M.
        On April 27, 2021, Mother timely appealed the juvenile
court’s jurisdictional and dispositional orders and its findings
made on March 8, March 12, April 9, April 26, and April 27, 2021.
                           DISCUSSION
        Mother’s sole contention on appeal is that the juvenile court
failed to properly comply with its duty of inquiry under ICWA
and related California law because neither the court nor DCFS
inquired of Grandmother as to whether K.M. is an Indian child.
Mother argues that there is no indication that the juvenile court
relied upon its previous finding regarding Grandmother in the
first dependency case. She further asserts that when the social
worker interviewed Grandmother in this matter, she never asked
whether K.M. is an Indian child. Finally, she argues that
because the juvenile court knew K.M. was in Grandmother’s care




                                 4
and Grandmother appeared at the jurisdictional hearing, the
court had a duty to inquire of her as to K.M.’s Indian status.
Mother asks that we affirm the judgment, but reverse the
juvenile court’s finding that K.M. is not an Indian child and
remand for compliance with the court’s initial duty of inquiry.
       DCFS counters that the juvenile court’s orders should be
affirmed because Grandmother denied Indian ancestry previously
and the parents both denied Indian ancestry in this matter.
DCFS also points out that the juvenile court explicitly took
judicial notice of the 2018 dependency proceedings, where
Grandmother was interviewed and denied Indian heritage.
       We agree that DCFS was required to inquire of
Grandmother and did not, but find this error harmless because
Grandmother denied Indian heritage in the previous dependency
case and there is no reason to believe that her answer would have
changed since 2018.
I.     Standard of Review
       In cases where “ ‘the facts are undisputed, we
independently determine whether ICWA’s requirements have
been satisfied.’ ” (In re D.F. (2020) 55 Cal.App.5th 558, 565,
quoting D.S., supra, 46 Cal.App.5th at p. 1051.) In addition,
“ ‘ “[W]e review the juvenile court’s ICWA findings under the
substantial evidence test, which requires us to determine if
reasonable, credible evidence of solid value supports the court’s
order. [Citations.] We must uphold the court’s orders and
findings if any substantial evidence, contradicted or
uncontradicted, supports them, and we resolve all conflicts in
favor of affirmance.” ’ ” (In re Josiah T. (2021) 71 Cal.App.5th
388, 401, quoting In re D.F., supra, 55 Cal.App.5th at pp. 565,
569.)




                               5
II.    Applicable Law
       “ICWA reflects a congressional determination to protect
American Indian children and to promote the stability and
security of Indian tribes and families.” (In re Josiah T., supra,
71 Cal.App.5th at p. 401.) In ICWA, Congress established
procedural rules applicable in dependency cases to ensure that if
an Indian child is involved, they are properly identified. (Ibid.;
25 C.F.R § 23.107(a).)
       Federal regulations implementing ICWA provide that
“[s]tate courts must ask each participant in an emergency or
voluntary or involuntary child-custody proceeding whether the
participant knows or has reason to know that the child is an
Indian child[]” and that “[s]tate courts must instruct the parties
to inform the court if they subsequently receive information that
provides reason to know the child is an Indian child.” (25 C.F.R
§ 23.107(a).) Federal law thus places a duty on state courts to
inquire of “participants” and “parties” to a case whether they
know or have reason to know the child is an Indian child. (Ibid.)
       Under state law, the juvenile court and DCFS both
additionally have a “ ‘continuing duty to inquire’ ” whether the
child is an Indian child. (In re D.F., supra, 55 Cal.App.5th at
p. 566, citing § 224.2, subd. (a).) This duty has three phases: the
initial duty to inquire, the duty of further inquiry, and the duty
to provide formal ICWA notice. (Ibid.) Only the initial failure of
DCFS and the juvenile court to inquire of Grandmother is at
issue here.
       “State law lays out the requirements for initial inquiry.”
(In re Josiah T., supra, 71 Cal.App.5th at p. 402.) This inquiry
requires DCFS to inquire of “the child, parents, legal guardian,
Indian custodian, extended family members, others who have an




                                 6
interest in the child, and the party reporting child abuse or
neglect, whether the child is, or may be, an Indian child and
where the child, the parents, or Indian custodian is domiciled.”
(§ 224.2, subd. (b).) In addition, “[a]t the first appearance in
court of each party, the court shall ask each participant present
in the hearing whether the participant knows or has reason to
know that the child is an Indian child.” (Id., subd. (c).)
III. The Juvenile Court Failed to Ensure That the
       Department Complied With ICWA and Related
       California Law, But the Error Was Harmless
       While “[t]here is no federal duty to inquire of extended
family members,” (In re A.C. (2021) 65 Cal.App.5th 1060, 1069),3
DCFS had a state law duty to inquire into Grandmother’s Indian
heritage because she is an extended family member. (§ 224.2,
subd. (b).) DCFS failed to do so. DCFS does not contest that it
failed to question Grandmother; it merely asserts that it did so in
the previous dependency proceeding. The juvenile court also
failed to ensure that DCFS made this required inquiry. (See
In re Y.W. (2021) 70 Cal.App.5th 542, 555.)
       Regardless, these errors relating to the initial inquiry into
Grandmother’s Indian heritage were harmless, so remand is not
warranted. Error under state law may be deemed harmless
where, had the required steps been taken, the child would not
have been found to be an Indian child. “Deficiencies in ICWA
inquiry and notice may be deemed harmless error when, even if
proper notice had been given, the child would not have been


3      We acknowledge that there is a duty extending to
grandparents when a court knows or has reason to know a child
is an Indian child in giving notice to relatives. (See 25 C.F.R.
§ 23.111.)



                                 7
found to be an Indian child.” (In re D.N. (2013) 218 Cal.App.4th
1246, 1251, citing In re E.W. (2009) 170 Cal.App.4th 396, 402
(E.W.) and In re S.B. (2005) 130 Cal.App.4th 1148, 1162 (S.B.).)
Grandmother denied Indian ancestry when interviewed during
the 2018 dependency proceeding. The initial inquiry error as to
Grandmother was therefore harmless because there is no reason
to believe that she would give a different response in this
proceeding.
       Because Grandmother denied Indian ancestry, remand is
not warranted. Remand “would be an empty formality” and
contrary to “considerations of judicial economy . . . and the
child[’s] need for stability.” (E.W., supra, 170 Cal.App.4th at
pp. 401–402; see also In re A.B. (2008) 164 Cal.App.4th 832, 843
(A.B.) [taking judicial notice of evidence that parents denied
Indian heritage in judicial proceedings in another state court,
thus holding the inquiry error harmless and noting that remand
would serve “no purpose other than delay”].)
       Mother’s reliance upon In re Benjamin M. (2021) 70
Cal.App.5th 735 (Benjamin M.) in urging us to remand is
unpersuasive. In Benjamin M., one parent was not available to
report or deny Indian heritage and the agency never inquired of
any of the missing parent’s available relatives. (Id. at pp. 744–
745.) Here, both parents were available and repeatedly denied
Indian heritage, and DCFS did inquire of Grandmother, albeit in
judicial proceedings in another court. (See A.B., supra, 164
Cal.App.4th at p. 842.) Remand to interview Grandmother to ask
the same question she already answered would serve no purpose.
       Mother also argues that the court had its own duty to
question Grandmother as to her Indian heritage. She fails to
properly support this argument with legal authority, thus fails to




                                8
support her claim of reversible error. (See Jameson v. Desta
(2018) 5 Cal.5th 594, 608–609 [burden is on appellant to
demonstrate trial court error]; Hernandez v. First Student, Inc.
(2019) 37 Cal.App.5th 270, 276–277 [appellant must cite legal
support for claim of error].)
       First, Mother claims that the juvenile court was required to
question Grandmother under state law providing that at “the
first appearance in court of each party, the court shall ask each
participant present” about the child’s Indian status. (§ 224.2,
subd. (c).) She does not cite any case law in direct support of this
claim, and applicable statutory law does not define “participant.”
(See § 224.1.) Regardless, we need not reach this question
because we conclude that any inquiry error under state law was
harmless.
       Second, Mother claims the juvenile court violated federal
law by not questioning Grandmother as a “participant” when she
appeared at the jurisdictional hearing. (25 C.F.R § 23.107(a).)
Again, she does not cite any case law to support this contention.
The case she relies upon, In re Breanna S. (2017) 8 Cal.App.5th
636, 653, disapproved of by In re Caden C. (2021) 11 Cal.5th 614,
637 fns. 6-7, addresses federal tribal notice requirements, not the
initial inquiry requirements. The applicable federal statute also
does not define “participant.” (See 25 C.F.R § 23.) Regardless,
we need not reach this question because even where ICWA itself
has not been followed, ICWA error is harmless where, as here,
the outcome would be the same even if followed. (See, e.g., S.B.,
supra, 130 Cal.App.4th at p. 1162 [“An ICWA notice violation
may be held harmless when . . . even if notice had been given, the
child would not have been found to be an Indian child”].)




                                 9
      In sum, there is substantial evidence supporting the
juvenile court’s conclusion that ICWA does not apply because
both parents and Grandmother have denied Indian heritage, and
Mother does not assert on appeal that any other relative should
have been questioned.
                          DISPOSITION
      The juvenile courts findings and orders are affirmed.




                                                               *
                                           HARUTUNIAN, J.
We concur:




                  GRIMES, Acting P. J.




                  WILEY, J.




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 10